Citation Nr: 0632669	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits for the cause of the veteran's death, to include the 
provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.  The veteran died in September 2003, and the 
veteran's surviving spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death as a result of exposure to 
herbicides.

In August 2006, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication. 

In this case, the veteran died in September 2003.  The death 
certificate indicates that the immediate cause of death was 
listed as cardiac arrest due to coronary artery disease with 
diabetes as an "other significant condition[] contributing 
to death but not resulting in the underlying cause."  At the 
time of his death, the veteran's back disability and 
residuals of a left ankle injury were service connected.

In September 2003, the appellant submitted a claim for DIC 
and burial benefits.  In her statement, the appellant 
explained that the veteran's death was caused by his 
diabetes.  She added that the veteran served in Vietnam, and 
contended that "a presumption of service connected death is 
merited."  In February 2004, the RO denied service 
connection for the cause of the veteran's death, claimed as 
due to herbicide exposure.  

The appellant filed a notice of disagreement (NOD) in March 
2004 in which she disagreed with the RO's initial decision, 
and provided an amendment to her claim.  She explained that 
the claim for DIC should be based on a chronic cardiovascular 
disability.  The appellant further stated that the veteran's 
heart condition was not properly treated and contributed to 
his death.  The Board notes that the RO continued to 
adjudicate the appellant's claim as service connection for 
cause of the veteran's death, claimed as due to herbicide 
exposure.

Review of the record shows that in July 2004, the appellant 
submitted her appeal to the Board.  In her appeal, she stated 
that her claim was based on negligent care provided by the VA 
and the veteran's exposure to Agent Orange.  The appellant 
added that the failure of the VA medical facility to properly 
diagnose and treat her husband caused his death. 

The Board notes that in August 2006, the appellant testified 
that her husband's death was due to his deteriorating health 
after he suffered an accident while in service.  The 
appellant explained that the accident, which caused the back 
disability, prevented the veteran from exercising.  She 
explained further that the lack of exercise contributed to 
his deteriorating heart condition.  The appellant clarified 
that she is claiming her husband's death was due to 
"service-connected reasons," and the negligent medical care 
he received from VA medical facilities before his death.

Based upon a review of the record, the Board has identified 
that the appellant has raised two bases for the cause of the 
veteran's death.  First, she claims that the veteran's death 
was related to his service-connected disabilities; and 
second, she claims that the veteran's death was the cause of 
negligent medical care by the local VA hospital.  So far, the 
RO has only considered the claim for DIC based on the 
contention that the veteran's death was caused by exposure to 
herbicides.  The RO must consider the contention that the 
veteran's service-connected back disability caused his death.  

The RO must also develop and adjudicate the issue of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  
In the event the issue is denied, the appellant should be 
advised that this issue must be separately appealed.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151.  The development of 
this issue must include VCAA notice and 
assistance.  If the issue is denied, the 
appellant must be advised that she must 
file a new NOD regarding this issue.  

2.  The claims file should be reviewed by 
a VA cardiologist to determine the 
etiology of the veteran's coronary artery 
disease.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected back disability caused or 
worsened the veteran's heart disability 
so as to aid in the cause of death.  

3.  Then, after conducting any additional 
indicated development, readjudicate the 
issue of service connection for the cause 
of the veteran's death, to include 
consideration of whether the veteran's 
service-connected back disability 
contributed to cause his death.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


